Citation Nr: 0501120	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  04-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for low back disability. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty service from 
November 1965 to October 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2003, a statement of 
the case was issued in December 2003, and a substantive 
appeal was timely received in January 2004.  In November 
2004, the veteran and his spouse testified at a Board hearing 
at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Additional evidence was received from the veteran at the 
November 2004 Board hearing.  However, the evidence has not 
been associated with the claims folder and RO action to 
locate the evidence is therefore necessary.  Furthermore, 
this evidence has not been considered by the RO and the 
appellant expressly declined to waive initial RO 
consideration of this evidence.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Finally, at the November 2004 Board hearing, the veteran 
advanced a request to reopen a claim of service connection 
for back disability.  This issue would appear to be 
inextricably intertwined with the issue of entitlement to a 
total rating based on individual unemployability and should 
be addressed by the RO.  Holland v. Brown, 6 Vet.App. 443 
(1994); Vettese v. Brown, 7 Vet.App. 31 (1994); Parker v. 
Brown, 7 Vet.App. 116 (1994). 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should locate the items of new 
evidence that were apparently submitted 
at the time of the November 2004 Board 
videoconference hearing and associate 
such evidence with the claims folder.  

2.  The RO should take appropriate action 
in response to the veteran's request to 
reopen a claim of service connection for 
low back disability.  The veteran should 
be advised of the RO's determination and 
furnished notice of appellate rights and 
procedures. 

3.  After completion of the above and any 
other development deemed necessary on the 
PTSD and TDIU issues, the RO should 
review the expanded record (to include 
all evidence submitted by the veteran at 
the November 2004 Board videoconference 
hearing) and determine if a higher rating 
is warranted for PTSD and if a total 
rating based on individual 
unemployability is warranted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




